DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 17-18 are allowed, and Claim 16, as currently amended, is also allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Aaron Morrow on 8/22/2022.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 16: Line 1, after “consisting of the” and before “pre-gelled cereal flour”, deleted “expanded”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Attention is made to the fact that the instant application is a DIV of allowed Application 15/229677, now USPN 10,721,945, which recites claims to an edible pet chew product. Applicant's instant claims are to a method of making the same edible pet chew comprising the same claimed amounts of a pre-gelled cereal flour, humectant, having a moisture content in the range of 18-24% by weight, and also reciting the other limitations of the allowed edible pet chew patent. Therefore, Applicant’s claimed method of making the allowable edible pet chew product are also found to be allowable for the reasons previously stated by the Examiner in the Notice of Allowance mailed in the parent application. As previously established by the Examiner, the closest prior art cited is that of Nie who teaches many of the claimed features but teaches water/moisture content of 6-15% by weight, which is lower than the claimed moisture content range. As argued by Applicant and set forth in the declaration provided in the parent application file, one of ordinary skill in the art would not have been motivated to increase the moisture content and still reasonably expect the composition would be able to be extruded and have the desired texture for being used as the disclosed animal or pet chew. Additionally, prior art previously cited by the Examiner teaches water/moisture contents below the claimed range and no motivation to increase it to arrive at the claimed moisture content range. In particular, Wang (USPN 6455083) teaches methods of making a thermoplastic animal chew with 8-15% moisture content and teaches that too much water present in the thermoplastic animal chew may cause rot and mildew (Column 7, lines 55-65). In addition, Nie (USPA 2006/0193959) teaches a method of making a starch-based animal chew having desirable toughness to last a long time, comprising similar ingredients to what is claimed with a water content of 6-16% by weight and teaches that water content higher than 16% may not exhibit the desired toughness (Paragraph 22). Therefore, one of ordinary skill in the art would not have been motivated to increase the moisture content of an animal chew to be in the claimed range, given the teachings of the prior art, and the desire to produce animal chews having a desirable texture and toughness for maximum efficacy for pets. Therefore, Applicant’s method claims are also deemed free of the prior art and allowable by the Examiner. Lastly, it is also noted that since there was a restriction made in the parent application to restrict out the method claims from the eventually allowed product claims, and the instant application was filed prior to the issuing of the parent application, no double patenting rejections against the claims in the parent application/patent were made in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        8/22/2022